Citation Nr: 1537348	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder NOS.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, to include PTSD and depressive disorder NOS, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Board notes that on the Veteran's March 2013 VA Form 9, he specifically restricted his appeal to the issue of entitlement to service connection for an acquired psychiatric disorder.  Thus, the issues of entitlement to a disability rating in excess of 30 percent for ischemic heart disease and entitlement to a total disability rating based on individual unemployability (TDIU) are not on appeal before the Board.

The issues of entitlement to compensation for a dependent spouse and entitlement to a TDIU have been raised by the record in April 2013 and August 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depressive disorder NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2009 rating decision denied service connection for PTSD.

2.  The new evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of new and material evidence, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

After reviewing the evidence added to the claims folder since the October 2009 denial, the Board finds that additional evidence has been received that is sufficient to reopen the Veteran's claim.  At the time of the October 2009 denial, the Veteran had not submitted stressor statements in support of his claim for PTSD.  In May 2011, the Veteran submitted stressors statements describing his experiences in the Republic of Vietnam.  Additionally, at the time of the October 2009 denial, the Veteran had not had a Compensation and Pension (C&P) examination to evaluate his psychological condition.  In December 2012, the Veteran had a C&P examination where he was diagnosed with depressive disorder NOS.  This evidence was not before the RO in October 2009 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2015) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the October 2009 decision and the claim must be reopened.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to that limited extent, the appeal is granted.
REMAND

In a December 2012 C&P examination report, the VA examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD but was diagnosed with depressive disorder NOS.  During the examination, the Veteran reported that he was diagnosed with PTSD in 2009 in Dothan, Alabama.  The claims file does not contain any treatment records or a diagnosis of PTSD for the Veteran other than a listing of the disorder in a "problem list."  The AOJ should attempt to locate a complete set of these records.

Additionally, the VA examiner opined that PTSD was not found, so an opinion on that diagnosis could not be formed. The examiner also stated that the Veteran's depressive disorder NOS was not caused by or a result of his military combat experience, as there was no objective evidence to support that link.  The examiner concluded that it was more likely that the Veteran's serious health conditions and financial problems were contributing to his depressed mood.  

The Board notes that the VA examiner did not address the Veteran's treatment in service for anxiety problems.  Specifically, STRs from May 1968 (upon entrance), June 1968, and July 1968 reported that the Veteran was seen for anxiety and he had "emotional instability."  For this reason, the Board finds the December 2012 C&P examination report to be inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A new VA examination is necessary to evaluate the Veteran's acquired psychiatric disorder and whether it is etiologically related to active service.

Finally, an August 2015 Report of General Information noted that the Veteran stated that there was additional evidence in his Lake City VA Medical Center (VAMC) records that was not considered.  On remand, attempts should be made to obtain these records and associate them with the claims file.





Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his acquired psychiatric disorder, to include records from the Lake City VAMC and Dothan, Alabama.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above has been completed to the extent possible schedule the Veteran for a VA psychiatric examination, to be conducted by a VA psychologist or psychiatrist, to determine the identity and etiology of any psychiatric disorder that may be present, to include PTSD and depressive disorder NOS.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disorder diagnosed, to include PTSD and depressive disorder NOS, is either directly related to active military service or is proximately due to or aggravated by the Veteran's active military service. The examiner should specifically discuss the STRs from May 1968 (upon entrance), June 1968, and July 1968 that reported that the Veteran was seen for anxiety and he had "emotional instability."  The examiner should also review an October 1971 VA psychiatric examination report.  

4. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his agent.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


